Case 2:16-cv-02111-JAD-GWF Document 31 Filed 12/06/18 Page 1 of 2




                                             ECF No. 31
Case 2:16-cv-02111-JAD-GWF Document 31 Filed 12/06/18 Page 2 of 2




                                 _________________________________
                                            _________ _________
                                                             _ _____
                                 U.S. Districtt Ju
                                                Judge
                                                 uddgge Jennif
                                                        Jennifer
                                                             fer
                                                              e A.
                                                                 A D
                                                                   Dorsey
                                 Dated: December 10, 2018
